Title: To Thomas Jefferson from Madame de Tessé, with Enclosure, 7 August 1788
From: Tessé, Adrienne Catherine de Noailles, Comtesse de
To: Jefferson, Thomas


          
            
              a chaville ce 7 aoust
            
            Monsieur jefferson aiant eu la bonté de faire connoître à Me. de Tessé que ce moment cy etoit convenable pour demander des plans et des graines de virginie, elle prend la liberté de lui adresser une petite notte de ce quelle désire plus particulièrement et plus abondamment. Elle y ajoute quelque chose pour la caroline dans le cas ou Monsieur jefferson se trouveroit devoir écrire à charles-Town, et souhaiteroit bien qu’il s’adressat aux correspondans de Mr. Short bien preferables a ceux quil employe en ce qu’on Reçoit leurs memoires. La Reine n’aiant point voulu dispenser Me. de Tessé de l’audience des ambassadeurs indiens, elle est aujourd’huy dans une consternation qui ne lui laisse que la force d’assurer Monsieur jefferson de son sincere attachement.
          
          
            EnclosurePlants de Virginie
            
              Quercus rubra maxima.
              Quercus rubra ramosissima.
              Quercus rubra nana.
              Quercus Phellos, of all sorts.
              Fagus castanea pumila, dit chinquepin.
              
              Stewartia Malacodendron. Cet Arbuste d’une grande beauté, ne croit qu’en Virginie et dans le Maryland. Il est très rare, même en Angleterre, et les marchands de Philadelphie n’en mettent qu’une ou deux graines dans leurs assortimens.
            
            graines de virginie
            
              Pinus Palustris.
              Cupressus Disticha.
              Liriodendron Tulipifera.
              Diospyros.
            
            plants de caroline
            
              Populus cordi folia
              Populus heterophylla Linn.
              Pinus Palustris.
              Pinus Picea Linn.
              Annona glabra.
              Papaw of Virginia
              Andromeda arborea.
              Andromeda plumata.
              9
              Laurus nova.
              9
              Laurus estivalis
              Callicarpa Americana.
              Syderoxilon.
              Not in Virginia and query if in America.
              gardenia
              or Fothergilla. This grows in Florida only.
            
          
        